Citation Nr: 1412826	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-39 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the thoracolumbar spine (low back disability).  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to June 2008, and from August 2008 until August 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, granted service connection for degenerative arthritis to the thoracic and lumbar spine and service connection for left knee arthritis, each assigned a 10 percent disability rating, effective July 1, 2008.

In February 2011, this matter was remanded for additional development.

In June and December 2011, the Veteran indicated that he wished to file a claim for service connection for sleep apnea.  This claim is referred to the agency of original jurisdiction (AOJ) for appropriate action.

In addition to the Veteran's claims file, there is a Virtual VA paperless claims file.  The Board has reviewed the contents of the paperless and paper files.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


REMAND

In its previous remand, the Board sought to obtain the service treatment records from the Veteran's then current period of active service.  In June 2012, VA's Records Management Center reported that it had conducted several searches at its facility for the records and they had not been located.  VA manual provisions provide; however, that a claim will remain pending until a definitive response is provided by the service department.  M-21-1, Part III, Sub.Ch. V, Paragraph 4.29 (Mar. 3, 2004).  In addition, VA is required to search alternate sources for service records.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  There is no documentation of a response from the service department.  

Accordingly, this case is REMANDED for the following:

1.  Ask the Veteran to report whether he received any treatment for a back or left knee disability during his period of active service from August 2008 to August 2011; and if so, to provide information that would permit VA to request the records of that treatment.  Then take the necessary steps to obtain records of the reported treatment.

2.  Insure that VA has received a definitive response from the service department as to whether it does, or does not, have treatment records for the Veteran's active service from August 2008 to August 2011.

3.  If there is evidence of a change in the Veteran's low back or left knee disability since the last VA examinations; afford him new examinations.

4.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




